DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17, 19-20, 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1, 11, 13, and 23, in addition to other limitation in the claims, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing:
claim 1, wherein the NOC circuitry is configured to communicate data between the first integrated circuit die and the second integrated circuit die while at least one powered-down region of programmable logic fabric is disposed between the first region of programmable logic fabric and the second region of programmable logic fabric on the first integrated circuit die.
Claim 11, wherein the programmable logic fabric comprises a third region comprising a region controller configured to coordinate transfer of the data between in-fabric memory of the programmable logic fabric and the NOC circuitry, and wherein the region controller is configured to coordinate the transfer of the data via a data register of the programmable logic fabric.
Claim 13, wherein at least one of the plurality of regions comprises a region controller configurable to coordinate transfer of the data between the set of configuration memory cells or in-fabric memory and the NOC circuitry by delegating the 
Claim 23, in response to the request, using region control circuitry disposed in the first integrated circuit die, carrying out the data transfer from the first region of programmable logic fabric to the NOC circuitry disposed on the second integrated circuit die via a data path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        11/16/21